Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rupak Nag on 05/26/7/2021.
The application has been amended as follows: 
1. (Currently Amended) An antenna comprising: 
a multi-element feed system including a printed circuit board (PCB); 
a top layer containing microstrip traces; 
a base layer comprising a ground plane; 
solder pads; and 
a plurality of conductive continuous symmetrical elements having wires or traces printed on the PCB positioned radially around the center of the antenna which are electrically bonded to each side of the multi-element feed system, 
the plurality of conductive continuous symmetrical elements is a closed circuit with both end points terminated at a feed system; and 
wherein the plurality of conductive continuous symmetrical elements is bent or curved around the center of the antenna, and 
wherein the plurality of conductive continuous symmetrical elements contain between 2 and 8 individual conductive continuous symmetrical conductors; 
a non-conductive protective cover filled with insulating foam; and 
one of a cable and feedline.  

2. (Currently Amended) The antenna of claim 1 wherein the plurality of conductive continuous symmetrical elements is curved about the circumference around the center axis of the cover.  

3. (Currently Amended) The antenna of claim 1 wherein the plurality of conductive continuous symmetrical elements is bent at sharp angles around the center of the antenna.  

4. (Currently Amended) The antenna of claim 1 wherein each conductive continuous symmetrical element of the plurality of conductive continuous symmetrical elements is configured to include an angle of tilt between 5 degrees and 52 degrees from horizontal.  

5. (Currently Amended) The antenna of claim 1 wherein each wire element of the plurality of conductive continuous symmetrical elements is configured to include an angle of tilt of 23 degrees from horizontal.  

6. (Currently Amended) The antenna of claim 1 wherein each wire element of the plurality of conductive continuous symmetrical elements is configured to include an angle of tilt of 15 degrees from horizontal. 

7. (Currently Amended) The antenna of claim 1 wherein the plurality of conductive continuous symmetrical elements is included within a printed circuit board, the printed circuit board wrapped around the circumference of the multi-element feed system.  

9. (Currently Amended) The antenna of claim 1 wherein the plurality of conductive continuous symmetrical elements is covered by a non-conductive cover.  

11. (Currently Amended) An antenna comprising: 
a multi-element feed system including a printed circuit board, 
a top layer containing microstrip traces, 

solder pads; and 
a plurality of conductive continuous symmetrical elements wherein each conductive continuous symmetrical elements is positioned radially around the center of the antenna which are electrically bonded to each side of the multi-element feed system; 
is one of exposed wires and printed on a PCB; and 
wherein the plurality of conductive continuous symmetrical elements is a closed circuit with end points terminating at a feed system; and 
wherein the plurality of conductive continuous symmetrical elements is bent at sharp angles around corners, have three or more flat sides; and contains between three and eight individual conductors.  


Allowable Subject Matter
Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a multi-element feed system including a printed circuit board (PCB); 

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of a multi-element feed system including a printed circuit board, a top layer containing microstrip traces, a base layer comprising a ground plane, and 
a plurality of conductive continuous symmetrical elements wherein each conductive continuous symmetrical elements is positioned radially around the center of the antenna which are electrically bonded to each side of the multi-element feed system; is one of exposed wires and printed on a PCB; and wherein the plurality of conductive continuous symmetrical elements is a closed circuit with end points terminating at a feed system; and wherein the plurality of conductive continuous symmetrical elements is bent at sharp angles around corners, have three or more flat sides; and contains between three and eight individual conductors.  
Claims 2-10 depend from claim 1, claim 12 depend from claim 11 and are included in the allowable subject matter.


However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AWAT M SALIH/Primary Examiner, Art Unit 2845